        4:19-bk-11907 Doc#: 72 Filed: 12/11/19 Entered: 12/11/19 14:07:09 Page 1 of 1

                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS




IN RE: Terry Berry and Jennifer Berry                                 CASE NO:     4:19-bk-11907 T
                                                                                        Chapter 13

                             CHAPTER 13 ORDER DISMISSING CASE
                           FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on September
22, 2019, Docket Entry [66], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of September 22 , 2019.

   IT IS SO ORDERED.




Date: 12/11/2019                                                      /s/ Richard D. Taylor
                                                                        Richard D. Taylor
                                                                     U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     The Honey Law Firm
     P O Box 1254
     Hot Springs, AR 71902

     Terry Berry and Jennifer Berry
     816 W Ashley St
     Benton, AR 72015
     All Creditors




                                                                                                  LK     /195
